  Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 1 of 29 PageID #: 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            WESTERN DISTRICT


  IN THE MATTER OF THE SEARCH OF: ^ •' I ° 'r^J
  The premlses kMnatSeofflces of AFFIDAVIT IN SUPPORT OF
  Go^ogllLnc.^l600^ph^a^^^^. . o SEARCH WARRANT'
  Parkway, Mountain View, CA 94043
  Account: jimvallelunga@gmail.com


State of South Dakota )
                      ) ss
County of Pennington )

                 INTRODUCTION AND AGENT BACKGROUND

      I, John Bames, Special Agent (SA) with South Dakota Division of Criminal

Investigations (DCI), being duly sworn, state as follows:

      1. I am a Special Agent with the South Dakota Division of Criminal

Investigation and have been so employed since August of 2014. During that time,

I have attended the South Dakota Division of Criminal Investigation 13-week

basic law enforcement-training academy and then completed the 10-week field


training. I have also attended the one-week DCI crime scene training in Pierre,


SD, the DEA Clandestine Laboratory Investlgatlon/Safety Certification Program

in Quantico, VA, the MCTC Science Based Drug Education course, the National

Guard Counterdrug Aviation Policy course, the NTOA Advanced Crisis

Negotiations course, the Basic Data Recovery and Acquisition course, and the


Intermediate Data Recovery and Analysis Course. I attended Black Hills State

University and graduated with a Bachelor's Degree in Business Administration

with a specialization in Accounting. Currently, I am assigned to the ICAC Task
  Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 2 of 29 PageID #: 3




Force (Internet Crimes against Children). The investigations worked by this unit

include child pornography, solicitation of minors, sexual exploitation of minors,


disseminating harmful materials to minors, and human trafficking. I have

investigated and assisted in the investigation of cases Involving the possession,

receipt, and distribution of child pornography in violation of federal law to

include 18 U.S.C. § 2422(b), enticement of a minor using the internet. During

my law enforcement-career, I have become familiar with the modus operandi of


persons who engage in enticement of minors using the Internet. Based on my


experience and training, I am knowledgeable of the various means utilized by

individuals who exploit children on the Internet.

      2. During my law enforcement career, I have become familiar with the


modus operandi of persons involved in enticement of a minor using the internet


in violation of federal law. Based on my experience and braining, I am


knowledgeable of the various means utilized by individuals who illegally attempt

to meet with children In order to engage In criminal sex acts.


      3. I have been informed that 18 U.S.C. § 2422(b), Enticement of a

Minor Using the Internet, makes it a crime for a person to use the internet or


any other means, which affects interstate commerce, attempt to knowingly


persuade, induce, entice, and coerce a person who has not attained the age of


18 years to be caused to engage in a criminal sex act.


      4. The facts set forth in this affidavit are based on my personal

knowledge, knowledge obtained from other Individuals, Including other law

enforcement officers, interviews of persons with knowledge, my review of
  Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 3 of 29 PageID #: 4




documents, Interview reports and computer records related to this investigation,


communications with others who have personal knowledge of the events and


circumstances described herein, and information gained through my training


and experience. This affidavit contains Information necessary to support


probable cause for this application and does not contain every material fact that

I have learned during the course of this investigation; however, I have not


withheld information known to me that would tend to negate probable cause has

been withheld from this affidavit.

                    ITEMS TO BE SEARCHED FOR AND SEIZED:

         5. This affidavit is submitted in support of an application for a search

warrant for the contents of and information pertaining to a Google, Inc. account


found during the investigation of an unknown subject utilizing the Target

Account, which is more specifically described in Attachment A, for contraband


and evidence, fruits, and instrumentalities of violations of 18 U.S.C. §§ 2422(b)

(Enticement of a Minor Using the Internet), 2251, 2252, and 2252A (production,

receipt and possession of child pornography), and which items are more

specifically described in Attachment B. The Gmall account Is:

jimvallelunga@gmail.com (also referred to in this affidavit as 'Target Account").


                                  DEFINITIONS

      6. The following definitions apply to this Affidavit and Attachments A

and B:

      a. "Chat," as used herein, refers to any kind of text communication


transmitted over the Internet in real-time from sender to receiver. Chat
  Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 4 of 29 PageID #: 5




messages are generally short in order to enable other participants to respond

quickly and in a format, that resembles an oral conversation. This feature


distinguishes chatting from other text-based online communications such as


Internet forums and email.


      b. "Child Erotica," as used herein, means materials or items that are


sexually arousing to persons having a sexual interest in minors but that are not


necessarily, in and of themselves, obscene or that do not necessarily depict


minors in sexually explicit poses or positions.


      c. "Child pornography," as defined in 18 U.S.C. § 2256(8), is any visual

depiction of sexually explicit conduct where (a) the production of the visual

depiction involved the use of a minor engaged in sexually explicit conduct, (b)

the visual depiction is a digital image, computer image, or computer-generated


image that is, or Is indistinguishable from, that of a minor engaged in sexually

explicit conduct, or (c) the visual depiction has been created, adapted, or

modified to appear that an identifiable mmor is engaged in sexually explicit

conduct.


      d. "Cloud-based storage service," as used herein, refers to a publlcally


accessible, online storage provider that collectors of child pornography can use

to store and trade child pornography in larger volumes. Users of such a service


can share links and associated passwords to their stored files with other traders


of child pornography in order to grant access to their collections. Such services


allow individuals to access these files easily through a wide variety of electronic

devices such as desktop and laptop computers, mobile phones, and tablets,
  Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 5 of 29 PageID #: 6




anywhere and at any time. An individual with the password to file stored on a

cloud-based service does not need to be a user of the service to access the file.


Access is free and readily available to anyone who has an Internet connection.


      e. "Computer," as used herein, refers to "an electronic, magnetic,


optical, electrochemlcal, or other high speed data processing device performing

logical or storage functions, and includes any data storage facility or

communications facility directly related to or operating in conjunction with such

device" and includes smartphones, and mobile phones and devices. See 18


U.S.C. § 1030(e)(l).

      f. "Computer hardware," as used herein, consists of all equipment,


which can receive, capture, collect, analyze, create, display, convert, store,


conceal, or transmit electronic, magnetic, or similar computer impulses or data.


Computer hardware includes any data-processlng devices (including, but not


limited to, central processing units, internal and peripheral storage devices such


as fixed disks, external hard drives, floppy disk drives and diskettes, and other

memory storage devices); peripheral input/output devices (including, but not

limited to, keyboards, printers, video display monitors, and related

communications devices such as cables and connections), as well as any devices,


mechanisms, or parts that can be used to restrict access to computer hardware


(including, but not limited to, physical keys and locks).

      g. "Computer software," as used herein, Is digital Information, which a


computer can interpret and any of its related components to direct the way they

work. Computer software is stored In electronic, magnetic, or other digital form.
  Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 6 of 29 PageID #: 7




It commonly includes programs to run operating systems, applications, and


utilities.


       h. "Computer-related documentation," as used herein, consists of


written, recorded, printed, or electronically stored material, which explains or


illustrates how to configure or use computer hardware, computer software, or


other related items.


       i. "Computer passwords, pass-phrases and data security devices," as


used herein, consist of information or items designed to restrict access to or hide


computer software, documentation, or data. Data security devices may consist


of hardware, software, or other programming code. A password or pass-phrase


(a string of alphanumeric characters) usually operates as a sort of digital key to

"unlock" particular data security devices. Data security hardware may Include


encryption devices, chips, and circuit boards. Data security software of digital

code may include programming code that creates "test" keys or "hot" keys, which


perform certain pre-set security functions when touched. Data security software


or code may also encrypt, compress, hide, or "booby-trap" protected data to make


It inaccessible or unusable, as well as reverse the progress to restore it.


       j. A provider of "Electronic Communication Service" ("ESP"), as defined


in 18 U.S.C. § 2510(15), is any service that provides to users thereof the ability

to send or receive wire or electronic communications. For example, "telephone


companies and electronic mail companies" generally act as providers of


electronic communication services. See S. Rep. No. 99-541 (1986), reprinted in


1986 U.S.C.C.A.N. 3555, 3568.
  Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 7 of 29 PageID #: 8




      k. "Electronic Storage Device" includes but is not limited to external


and internal hard drives, thumb drives, flash drives, SD cards, gaming devices


with storage capability, storage discs (CDs and DVDs), cameras, cellular phones,

smart phones and phones with photo-taking and/or internet access capabilities,

and any "cloud" storage by any provider.


      1. "File Transfer Protocol" ("FTP"), as used herein, is a standard network


protocol used to transfer computer files from one host to another over a computer


net^vork, such as the Internet. FTP is built on client-server architecture and


uses separate control and data connections between the client and the server.


      m. "Internet Protocol address" or "IP address," as used herein, refers


to a unique number used by a computer to access the Internet. IP addresses


can be "dynamic," meaning that the ISP assigns a different unique number to a


computer every time it accesses the Internet. IP addresses might also be "static,"


if an ISP assigns a user's computer a particular IP address that is used each time


the computer accesses the Internet.


      n. "Internet Service Providers" ("ISPs"), as used herein, are commercial


organizations that are in business to provide individuals and businesses access


to the Internet. ISPs provide a range of functions for their customers Including

access to the Internet, web hosting, e-mail, remote storage, and co-location of


computers and other communications equipment.


      o. "Records," "documents," and "materials," as used herein, Include all


information recorded in any form, visual or aural, and by any means, whether


in handmade, photographic, mechanical, electrical, electronic, or magnetic form.



                                        7
  Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 8 of 29 PageID #: 9




      p. "Remote Computing Service" ("RCS"), as defined in 18 U.S.C. §


2711(2), is the provision to the public of computer storage or processing services

by means of an electronic communications system.


      q. "Short Message Service" ("SMS"), as used herein, is a service used to


send text messages to mobile phones. SMS is also often referred to as textlng,


sending text messages or text messaging. The service allows the user to send


short text messages from one cell phone to another cell phone or from the Web

to another cell phone. The term "computer," as defined In 18 U.S.C. § 1030(e)(l),


means an electronic, magnetic, optical, electrochemical, or other high speed data


processing device performing logical, arithmetic, or storage functions, and


Includes any data storage facility or communications facility directly related to

or operating in conjunction with such device.


      r. "Sexually explicit conduct," as defined in 18 U.S.C. § 2256(2), means


actual or simulated (a) sexual intercourse, including genital-genital, oral-genital,


or oral-anal, whether between persons of the same or opposite sex; (b) bestiality;


(c) masturbation; (d) sadistlc or masochistic abuse; or (e) lascMous exhibition of

the genitals or publc area of any person.


      s. "Visual depiction," as defined in 18 U.S.C. § 2256(5), includes


undeveloped film and videotape, data stored on computer disc or other electronic


means which is capable of conversion into a visual image, and data which is


capable of conversion into a visual image that has been transmitted by any

means, whether or not stored in a permanent format.
 Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 9 of 29 PageID #: 10




  BACKGROUND ON CHILD EXPLOITATION AND CHILD PORNOGRAPHY,
            COMPUTERS. THE INTERNET. AND EMAIL

      7. I have had both training and experience in the investigation of

computer-related crimes. Based on my training, experience, and knowledge, I


know the following:

            a. Computers and digital technology have dramatically changed

      the way in which individuals interested in child pornography interact with

      each other. Computers serve many functions for persons who exploit


      children online; they serve as a mechanism for meeting child-victims and


      communicate with them; they serve as a mechanism to get images of the

      children and send images of themselves; computers serve as the manner


      in which persons who exploit children online can meet one another and


      compare notes.


            b. Persons, who exploit children online, can now transfer


      printed photographs into a computer-readable format with a device known

      as a scanner and then distribute the images using email, like Gmail and

     Yahoo! Inc. Furthermore, with the advent of digital cameras and

      smartphones with cameras, when the photograph is taken it is saved as a

      digital file that can be directly transferred to a computer by simply

     connecting the camera or smartphone to the computer. In the last ten


     years, the resolution of pictures taken by digital cameras and smartphones

     has increased dramatically, meaning that such pictures have become


     sharper and crisper. Photos taken on a digital camera or smartphone may


     be stored on a removable memory card in the camera or smartphone.

                                       9
Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 10 of 29 PageID #: 11




    These memory cards often store up to 32 gigabytes of data, which provides

     enough space to store thousands of high-resolution photographs. Video

    camcorders, which once recorded video onto tapes or mlni-CDs, now can


    save video footage in a digital format directly to a hard drive in the camera.

    The user can easily transfer video files from the camcorder to a computer.


          c. A device known as a modem allows any computer to connect


    to another computer with telephone, cable, or wireless connection. People


    can make electronic contact to literally millions of computers around the


    world. The ability to produce child pornography easily, reproduce it

    inexpensively, and market it anonymously (through electronic

    communications) has drastically changed the method of distribution and

    receipt of child pornography. Persons can transfer child pornography via

    electronic mail or through file transfer protocols (FTPs) to anyone with

    access to a computer and modem. Because of the proliferation of


    commercial services that provide electronic mail service, chat services (i.e.,


    "instant messaging"), and easy access to the Internet, the computer is a


    preferred method of distribution and receipt of child pornographic

    materials.


          d. The Internet affords individuals several different venues for

    meeting and exploiting children in a relatively secure and anonymous


    fashion.


          e. Individuals also use online resources to exploit children,


    including services offered by Internet Portals such as Gmail and Hotmall,


                                      10
Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 11 of 29 PageID #: 12




      among others. The online services allow a user to set up an account with


      a remote computing service that provides e-mail services as well as


      electronic storage of computer files in any variety of fomiats. A user can


      set up an online storage account from any computer with access to the


      Internet. Even in cases where a user utilizes online storage is, evidence of


      child pornography can be found on the user's computer or external media


      in most cases.


      8. Based on my training and experience and investigation in this

case, I have learned the following about Google:

      a. Google offers an e-mail service that is available free to Internet users


      called "Gmail." Stored electronic communications, including opened and


      unopened e-mail for Gmail subscribers may be located on Google's


      computers.


      b. Google maintains electronic records pertaining to the individuals and

      companies for which they maintain subscriber accounts. These records


      include account access information, e-mail transaction mformation, and


      account application information.


      c. Subscribers can access their Gmail e-mail accounts by activating


      software on a device or computer, login in using unique usemames and


     passwords, and connecting to high-speed Internet computers called


      "servers" maintained and/or owned by Google. Subscribers also may be


      able to access their accounts from any other computer in the world


     through Google's web site on the Internet.



                                         11
 Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 12 of 29 PageID #: 13




      d. When a user sends any e-mail to a Gmall e-mail subscriber the email is


      stored in the subscriber's "mail box" on Google's servers until the


      subscriber deletes it or until the stored e-mail exceeds the storage limit

      allowed by Google.

      e. When the subscriber sends an e-mail, it is initiated at the user's


      computer, transferred via the Internet to Google's servers, and then


      transmitted to its end destination, usually through another subscriber's

      e-mail provider. Copies of sent e-mail are stored on Google's servers in the


      same manner as received e-mail, Google retains the email until the user


      deletes it or exceeds the storage limit.


      f. Even If the contents of the message no longer exist on the company's


      servers, Google may have records of when a subscriber logged into his or


      her account, when a message was sent or received, as well as technical


      routing information that law enforcement could use to determine who


      sent or received an e- mail.


      9. From my training and experience, I am aware that Google's


computers contain information and other stored electronic communications


belonging to unrelated third parties. Accordingly, this affidavit and application

for search warrant seeks authorization solely to search the computer accounts


and/or files for information and the content of communications pertaining to the

Target Account specified herein and in Attachment A, following the procedures

described herein.




                                        12
 Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 13 of 29 PageID #: 14




                              PROBABLE CAUSE

      10. On August 3, 2018, the South Dakota ICAC, DCI along with HSI and

other law enforcement agencies, set up an operation to target online predators


during the 2018 Sturgis Bike Rally, in western South Dakota. As a part of the

operation, law enforcement agents put out multiple advertisements on online


websites and set up profiles on mobile applications or "apps."


      11. On 8/20/18, DCI Special Agent (SA) John Bames was Involved in

the undercover law enforcement operation m Rapid City, SD. During this

particular operation, SA Bames was acting in an undercover capacity as a "pimp"


in which he was offering minors for prostitution.

      12. On 8/7/18, HSI SA Scott Beagle put up an ad on the website

"Sklpthegames.com." The ad had the following information:


Title: "Young and fresh girls for T or cash" (19 years old)
Ad posted: 9:05PM on 2018-08-07
Accepted Payments: Cash
Available for: Incall and Outcall
Available for Business: 7 days a week
Location: Rapid City

      13. The ad also set forth the following: "Young and fresh girls for T or

cash. No games quick and discrete," and Included an Image of an age-regressed


photo of an adult female who Is affiliated with law enforcement. Special Agent

Beagle posted the ad on Skipthegames.com under the following categories: South

Dakota-Rapid Clty-Massage or Massage Studio.


      14. On 8/19/18, SA Beagle contacted SA Bames and informed Bames

that he had an Individual who responded to the ad Beagle had posted on



                                        13
 Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 14 of 29 PageID #: 15




Skipthegames.com during the 2018 Sturgis Motorcycle Rally operation. Beagle

informed Bames that he communicated to this individual through email and

then gave him Bames' undercover phone number.


      15. HIS SA Beagle informed Bames that he was acting as a 15 year-old

female prostitute. During SA Beagle's (scottgold612@gmail.com) email

conversations with James ("Jim") Vallelunga, they discussed that the female

prostitute was only 15 years old and that Vallelunga would need to contact her

pimp in order to engage in sex acts with the minor. Vallelunga was using the

Target Account, jimvallelunga@gmail.com, during the email conversation.


Vallelunga told the 15 year-old female that he wanted to engage in the following,

"Blow job, massage, fuck." HSI SA Beagle, via his undercover persona, gave


Vallelunga an undercover number in order to continue the conversation since


SA Bames was located in Rapid City, SD and Beagle had returned to his home

office out-of-state. SA Beagle also told Vallelunga to use the word "Sklttles" in


any future communications with the pimp, so the pimp would know Jim was the

person previously conversing with the 15 year-old.


      16. On 8/19/18, Jim Vallelunga contacted SA Bames' undercover

number, previously provided to Vallelunga by SA Beagle. Vallelunga called from

the phone number (209) 768-3189. Vallelunga left SA Bames the following

voicemall: "Sklttles, my name is Jim. Just text me back at 209-768-3189. I had


communicated with the girl, I can't remember her name, for what I wanted and


I just kind of need to get a price whether it's an hourly rate or what. Leave a


message, thank you."



                                       14
 Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 15 of 29 PageID #: 16




      17. Vallelunga then contacted SA Bames' undercover number via text


message. During the text message conversation, SA Bames acted in an


undercover capacity as a pimp. During the text message exchange, Vallelunga


initially asked how much for three hours bareback, for "fuck, massage, blowjob."


He agreed pay for sex with the 15 year-old girl who he was previously chatting

with but also asked if SA Bames could give him a price for two for one, and get

a discounted package deal. Ultimately, Vallelunga agreed to pay $500 for three

hours of sexual intercourse with two juvenile female prostitutes, ages 14 and 15

years. He asked that the sex be "bareback" meaning to have sexual intercourse


without a condom. James asked multiple times if he was being set up.


      18. Vallelunga informed SA Bames that he had obtained and moved to

a new hotel room at the Best Western Ramkota hotel in Rapid City, South

Dakota. An undercover agent posed as the pimp and went to the hotel. Agents

informed Vallelunga that the pimp was there and that he needed to leave his

room and meet the pimp in the pimp's vehicle which was parked near his room

outside the hotel. At approx. 6:39PM, Vallelunga went to the undercover's


vehicle and got in and was arrested. Vallelunga had $500 cash located on him.

      19. Vallelunga consented to the search of his hotel room and multiple

items were seized, Including the SUBJECT BAG. Supervisory SA Brent Gromer

did an inventory search of the duffle bag and observed an Apple iPad (which is

the subject of a separate search warrant), multiple bound notebooks, clothing

and toiletry items. In my training and experience such notebooks may contain




                                       15
 Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 16 of 29 PageID #: 17




information regarding travel plans relevant to this case as well as journal entries

regarding sexual proclivities.


      20. SA Bames conducted a subsequent interview with Vallelunga,


during which he confirmed his phone number and email address that had been

used in the conversations. He confirmed that he was the Individual that had

responded to the UC ad on the "skipthegames" website. He confirmed that he

had agreed to pay $500 for three hours of sexual intercourse with two juvenile

females. Vallelunga said that he knew that it was illegal to engage in sexual

activity with a 14 and 15 year old juvenile.

  CHARACTERISTICS COMMON TO INDIVIDUALS^^^^^^^^W^
   INTEREST IN CHILDREN AND/OR WHO RECEIVE AND/OR POSSESS
                     CHILD PORNOGRAPHY

      21. Based on my previous investigative experience related to child

exploitation investigations, and the training and experience of other law

enforcement officers with whom I have had discussions, I know there are certain


characteristics common to Individuals who have a sexual interest in children


and/or receive, or possess images of child pornography:


      a. Individuals who have a sexual interest in children and/or receive,


      or possess images of child pornography may receive sexual gratification,


      stimulation, and satisfaction from contact with children, or from fantasies


      they may have viewing children engaged in sexual activity or in sexually

      suggestive poses, such as In person, in photographs, or other visual media,


      or from literature describing such activity.

      b. Individuals who have a sexual interest in children and/or receive,



                                        16
Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 17 of 29 PageID #: 18




     or possess images of child pornography may collect sexually explicit or

     suggestive materials, in a variety of media, including photographs,

     magazines, motion pictures, videotapes, books, slides and/or drawings or


     other visual media. Individuals who have a sexual interest in children or


     images of children oftentimes use these materials for their own sexual

     arousal and gratification. Further, they may use these materials to lower


     the inhibitions of children they are attempting to seduce, to arouse the

     selected child partner, or to demonstrate the desired sexual acts.


     c. Individuals who have a sexual Interest in children and/or receive,


     or possess images of child pornography almost always possess and

     maintain their hard copies of child pornographic material, that is, their

     pictures, films, video tapes, magazines, negatives, photographs,


     correspondence, mailing lists, books, tape recordings, etc., in the privacy


     and security of their home or some other secure location. Individuals who


     have a sexual Interest in children or images of children often retain

     pictures, films, photographs, negatives, magazines, correspondence,


    books, tape recordings, mailing lists, child erotica, and videotapes for


    many years.


     d. Likewise, Individuals who have a sexual interest in children and/or


    receive, or possess images of child pornography often maintain their child

    pornography images In a digital or electronic format in a safe, secure and


    private environment, such as a computer and surrounding area. The user


    often maintains these child pornography images for several years and are


                                      17
 Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 18 of 29 PageID #: 19




      kept close by, usually at the possessor's residence, Inside the possessor's


      vehicle, or, at times, on their person, to enable the Individual to view the


      child pornography images, which are valued highly.

      e. Individuals who have a sexual interest in children and/or receive,
         1

 or possess images of child pornography also may correspond with and/or meet

 others to share information and materials, rarely destroy correspondence from


 other child pornography dlstributors/possessors, conceal such correspondence


 as they do their sexually explicit material, and often maintain lists of names,

 addresses, and telephone numbers of individuals with whom they have been in

contact and who share the same interests in child pornography.

      f. Individuals who have a sexual interest in children and/or receive,


      or possess images of child pornography prefer not to be without their child

      pornography for any prolonged time-period. Law enforcement officers


      involved in the investigation of child pornography throughout the world

      have documented this behavior. Thus, even if the unknown user uses a


      portable device (such as a mobile cell phone) to access the internet and

      child pornography, It is more likely than not that evidence of this access

      will be found within the SUBJECT ACCOUNT.

        INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       22. I anticipate executing this warrant under the Electronic


Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A)

and 2703(c)(l)(A), by using the warrant to require Google, Inc. to disclose to the

government copies of the records and other information (Including the content


                                        18
 Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 19 of 29 PageID #: 20




of communications) particularly described in Attachment A and Section I of

Attachment B. Upon receipt of the information described in Section I of

Attachment B, government-authorized persons will review that information to


locate the items described in Section II of Attachment B.

                                  JURISDICTION

       23. This Court has jurisdiction to issue the requested warrant because


it is "a court of competent jurisdiction" as defined by 18 U.S.C. § 2711(3). 18

U.S.C. §§ 2703(a), (b)(l)(A) & (c)(l)(A). Specifically, this Court is a "district court

of the United States (including a magistrate judge of such court)" that "has

jurisdiction over the offense being investigated." 18 U.S.C. § 2711(3)(A)(1).

       REQUEST/JUSTIFICATION FOR ORDER OF NONDISCLOSURE

      24. The United States respectfully applies for an order of nondisclosure

to Google, Inc. under 18 U.S.C. § 2705(b) regarding the following account:

jimvallelunga@gmail.com. The United States is seeking this search warrant for

subscriber information. Including all names, addresses, IP addresses, including


historical, telephone numbers, other email addresses, Information on length and


types of services and any means of payment related to these accounts under the


authority given by 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A). Based

on § 2703(c)(3), the United States is not required to provide notice to the

subscriber. Under § 2705(b), the United States may apply to the court for an

order commanding Google, Inc. not to notify the subscriber of the existence of


the search warrant. The court may decide what length of time shall apply to the

order of nondisclosure if the court detemiines the notification to the subscriber


                                          19
Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 20 of 29 PageID #: 21




could result in one of the five factors listed In the statute, which Includes

destruction of or tampering with evidence. 18 U.S.C. § 2705(b)(3). The basis for

the request is that such disclosure could cause any person with access to the


accounts, or any related account or account Information, to tamper with or


modify the content or account information and thereby destroy or tamper with

evidence and otherwise seriously jeopardize the investigation. Especially due to

the ease of access to Google, Inc., persons can modify its content with internet


access and sufficient account information. As such, the United States


respectfully requests this Court enter an order commanding Google, Inc. not to


notify the user of the existence of this warrant.

                         LIMIT ON SCOPE OF SEARCH

      25. I submit that if during the search, agents find evidence of crimes

not set forth in this affidavit, another agent or I will seek a separate warrant.

                                  CONCLUSION

      26. Based on my training and experience, and the facts as set forth In


this affidavit, there is probable cause to believe that on computer systems owned,


maintained, controlled and/or operated by Google, Inc., there exists evidence of


a crime, contraband, instrumentalities, and/or fruits of violations of criminal


laws as specified herein, including Identification of the person who used the

electronic accounts described in Attachment A. The facts outlined above show


that the Google, Inc. account, listed in Attachment A has been used for the

exploitation of children using the internet including violations of 18 U.S.C.

2422 (enticement of a minor using the internet), and 2251, 2252, 2252A


                                         20
 Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 21 of 29 PageID #: 22




(production, receipt and possession of child pornography), which items are more

specifically described in Attachment B.

      27. Law Enforcement agents will serve the warrant on Google, Inc., who


will then compile the requested records at a time convenient to it, so there exists


reasonable cause to permit the execution of the requested warrant at any time


in the day or night. Pursuant to 18 U.S.C. § 2703(g), the presence of a law

enforcement officer is not required for the service or execution of this warrant.


      28. For these reasons, I request authority to seize all electronic


communications and other content stored in the Target Account, to be searched


off-site in a controlled environment. Law enforcement officers and agents will


review the records sought by the search warrant and will segregate any messages


and content constituting evidence, fruits or instrumentalities of violations of


federal criminal law. Additionally, I request authority to serve the warrant on

Google, Inc. via the internet and to allow Google, Inc. to copy the data outside of


this agent's presence.


                  RETURN COMPLIANCE BY GOOGLE, INC.

      29. Google's policies prohibit mailing or emailing child pornography to

law enforcement in response to a search warrant, instead requiring a law


enforcement officer to personally appear and collect contraband materials,


unless the means of production is explicitly described in that search warrant.


Specifically, Google requires the Court order the disclosure, notwithstanding 18

U.S.C. 8 2252A or similar statute or code.




                                          21
Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 22 of 29 PageID #: 23




Dated: \0\^)^
                                   Special ^gent John Bames
                                   South Dakota DCI and ICAC




Sworn to before me and:
   signed in my presence.
D submitted, attested to, and acknowledged by reliable electronic means.

            -^
     this 1^ day of October, 2018




                                          Daneta Wbllmann
                                          United States Magistrate Judge




                                     22
Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 23 of 29 PageID #: 24




                               ATTACHMENT A
                            Property to Be Searched

      This warrant applies to the contents of and information associated with

the following Gmail email account, under an account known to be stored at the


premises controlled by Google, Inc., a company that accepts service of legal


process at 1600 Amphitheatre Parkway, Mountain View, California 94043:

limvallelunga@gmail. coin




                                      23
 Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 24 of 29 PageID #: 25




                                 ATTACHMENT B
                 Particular Things to be Seized and Procedures
                    to Facilitate Execution of the Warrant

   I. Information to be disclosed by Google, Inc. (the "Provider") to
         facilitate execution of the warrant:

        To the extent that the information described in Attachment A is within the

possession, custody, or control of Google Inc., including any emails, records,


files, logs, or information that have been deleted but are still available to Google

Inc., or have been preserved pursuant to a request made under 18 U.S.C. §


2703(f) on August 20, 2018. (Google Inc. is required to disclose the following

information to the government for each account or identifier listed in Attachment

A, including any information contained in the email account which is helpful to

determine the accounts' user's or owner's true identity:


        a. The contents of all e-mails associated with the account, from the


time of the account's creation to the present, including stored or preserved copies


of emails sent to and from the account, email attachments, draft emails, deleted


emails, the source and destination addresses associated with each email, the


date and time at which each email was sent, and the size and length of each e-


mail;

        b. The contents of all Instant Messages (IM) associated with the

account, from the time of account's creation to the present, Including stored or


preserved copies ofIMs sent to and from the account, IM attachments, draft IlVIs,


the source and destination addresses associated with each IM, the date and time


at which each IM was sent, and the size and length of each IM;




                                        24
Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 25 of 29 PageID #: 26




      c. All records or other information regarding the identification of the

account, to include full name, physical address, telephone numbers and other


identifiers, records of session times and durations, the date on which the


account was created, the length of service, the IP addresses used to register the


account, all log-in IP addresses associated with session times and dates, account


status, alternative e-mail addresses provided during registration, methods of


connecting, log files, and means and source of payment (including any credit or

bank account number);


      d. The types of services utilized;

      e. All records or other information stored by an individual using the

accounts, including address books, contact and buddy lists, calendar data,


pictures, and files;

      f. All records pertaining to communications between Google Inc. and


any person regarding the accounts, including contacts with support services and


records of actions taken.




                                       25
Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 26 of 29 PageID #: 27




II. Information to be seized by the government

      1. All information described above in Section I that was created or


saved after the creation of the account that is the subject of this warrant and

that constitutes contraband or fruits, evidence or instrumentalities of violations


of 18 U.S.C. § 2422(b (enticement of a minor using the internet) Including, for

the account or identifiers listed on Attachment A, information pertaining to the

following matters:

      a. Any person employing, using, persuading, inducing, enticing, or


          coercing any minor to engage in any sexually explicit conduct for the

          purpose of producing any visual depiction of such conduct or for the

          purpose of transmitting a live visual depiction of such conduct, or

          attempting or conspiring to do so;

      b. Any person knowingly distributing, receiving, or possessing child

          pornography as defined at 18 U.S.C. § 2256(8), or attempting or

          conspiring to do so;

      c. Any person knowingly persuading, inducing, enticing, or coercing any


          individual who has not attained the age of 18 years, to engage in any

          sexual activity for which any person can be charged, or attempting to

          do so;


      d. Evidence indicating how and when the email account was accessed or


          used, to determine the geographic and chronological context of

          account access, use, or events relating to the crime under investigation


          and to the email account owner or user;


                                       26
 Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 27 of 29 PageID #: 28




      e. Evidence indicating the email account users or owner's state of mind


          as it relates to the crime under investigation;

      f. The identity of the person(s) who created or used the user ID, including

          records that help reveal the whereabouts of such person(s);

      g. Records relating to who created, used, or communicated with the


          electronic account or identifier listed In Attachment A about matters

          relating to the criminal activity listed above, including identification of

          coconspirators, accomplices, and aiders and abettors in the


          commission of the above offenses, including records that help reveal


          their whereabouts.


      2. Credit card Information and money wire transmittal Information,


including bills, payment records, and any receipts, for payments to third party

money remitters, including Xoom. coin, Western Union, PayPal, and MoneyGram.


      3. Evidence of who used, owned, or controlled the account or identifier


listed on Attachment A, including evidence of their whereabouts;

      4. Evidence of the times the user utilized the account or identifiers

listed on Attachment A;

      5. Passwords and encryption keys, and other access information that


may be necessary to access the accounts or identifier listed on Attachment A and


other associated accounts.




                                        27
 Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 28 of 29 PageID #: 29




   III. Information Regarding Search Warrant Compliance by Google:

      Google shall disclose responsive data, if any, by sending to:

                  Special Agent John Bames
                  Internet Crimes Against Children Taskforce
                  300 Kansas City Street, Suite 200
                  Rapid City, SD 57701
                  John.Bames@state.sd.us
                  (605) 377-7420

      Google shall use the United States Postal Service or another courier service

to disclose the responsive data, notwithstanding 18 U.S.C. § 2252A or similar

statute or code. In the alternative, Google may make the responsive data


available to Special Agent Bames by use of its law enforcement website.




                                       28
 Case 5:18-mj-00153-DW Document 1-1 Filed 10/15/18 Page 29 of 29 PageID #: 30




              CERTIFICATE OF AUTHENTICITT OF DOMESTIC
               BUSINESS RECORDS PURSUANT TO FEDERAL
                         RULE OF EVIDENCE 902(11)

      I, _, attest, under penalties of perjury
under the laws of the United States of America pursuant to 28 U.S.C. § 1746,

that the information contained in this declaration is true and correct. I am


employed by Google Inc., and my official title is

I am a custodian of records for Google Inc. I state that each of the records


attached hereto is the original record or a true duplicate of the original record

in the custody of Google Inc., and that I am the custodian of the attached

records consisting of_ (pages/CDs/kilobytes). I further state that:

      a. all records attached to this certificate were made at or near the


time of the occurrence of the matter set forth, by, or from information


transmitted by, a person with knowledge of those matters;

      b. such records were kept in the ordinary course of a regularly


conducted business activity ofGoogle Inc.; and

      c. such records were made by Google Inc. as a regular practice.


      I further state that this certification is intended to satisfy Rule 902(11) of

the Federal Rules of Evidence.




Date Signature




                                        29
